DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 9-12 directed to invention non-elected without traversed on 9/15/2021.  Accordingly, claims 9-12 have been cancelled.
Claims 1-8 are allowed.
This notice of allowance is responsive to applicant’s amendment after final on 6/15/2022.  The remark, page 6, filed therein has overcome the previous double patenting rejection.  Therefore, the double patenting rejection now has been withdrawn.  Further, the terminal disclaimer was filed and approved by the office on 6/15/2022.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim with an apparatus for guiding an astigmatism correction procedure on an eye of a patient including:
a real-time, multidimensional visualization module including an image processing unit, the module configured to produce, on at least one display, a real-time multidimensional visualization of the ocular target surgical site during the astigmatism correction procedure; and a data processor configured to: determine a virtual indicium that includes data for guiding the astigmatism correction procedure; use the pre-operative still image to align the virtual indicium with the multidimensional visualization such that the virtual indicium is rotationally accurate; and display the multidimensional visualization of the ocular target surgical site in conjunction with the virtual indicium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771